108 F.3d 1394
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Cenon S. FRASCO, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 97-3012.
United States Court of Appeals, Federal Circuit.
March 12, 1997.

Before NEWMAN, CLEVENGER, and SCHALL, Circuit Judges.
NEWMAN, Circuit Judge.


1
Cenon S. Frasco seeks review of the decision of the Merit Systems Protection Board, SE0831960437-I-1, dismissing his appeal from the reconsideration decision of the Office of Personnel Management as untimely.  Discerning no error in the decision of the Board, we affirm.


2
In 1990, Mr. Frasco applied to OPM for a retirement annuity under the Civil Service Retirement System.  OPM denied entitlement because Mr. Frasco had not completed five years of creditable federal service ending in separation from a position subject to the Civil Service Retirement Law.  The OPM reconsideration decision was dated January 30, 1991.


3
On June 18, 1996 Mr. Frasco filed an appeal with the MSPB. He did not respond to the Board's order concerning the untimeliness of the appeal, and the Board dismissed the appeal.  Before this court Mr. Frasco offers no explanation of his lengthy delay.  He states in his informal brief that errors in law were made in the denial of his benefits, and that his military service should have been counted.  Since none of his civilian service was creditable, military service alone can not support Civil Service Annuity benefits, as Mr. Frasco was advised in the 1991 OPM decision.